United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2639
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                               Lorenzo O. Manning

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: September 25, 2018
                           Filed: December 11, 2018
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Lorenzo O. Manning pled guilty to criminal escape in violation of 18 U.S.C.
§§ 751(a)(1) and 4082. The district court1 sentenced him to 18 months’

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
imprisonment. He appeals. Having jurisdiction under 28 U.S.C. § 1291, this court
remands.

       Manning contends his within-guidelines sentence is substantively unreasonable
because the district court did not properly account for his “intellectual deficits.” This
court reviews “the substantive reasonableness of a sentence for abuse of discretion.”
United States v. Petersen, 848 F.3d 1153, 1157 (8th Cir. 2017). An abuse of
discretion occurs “if the district court fails to consider a relevant factor that should
have received significant weight, gives significant weight to an improper or irrelevant
factor, or considers only the appropriate factors but commits a clear error of judgment
in weighing those factors.” Id. (internal quotation marks omitted). “[I]t will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable.” United
States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc).

      Explaining the sentence, the district court discussed Manning’s competency,
noting he was not on any medication and had a history of malingering and
manipulation. It said:

      In looking at the factors under 18, 3553, when I look at the nature and
      circumstances of the offense, there are a few things that are—there are
      several things that are concerning. One is that the defendant says he was
      not on medication and he needed to go to the facility, yet I find it telling
      that he didn’t follow up with the directives and he was—he had the
      ability to have medication. He was on disability and so that does seem
      like maybe some aspects of malingering in there.

      And I would note that in conjunction with that concern, in 2012 when
      the defendant was complaining of mental health issues and was admitted
      to Biggs Forensic Center, he reported to the staff that he was not
      suffering from mental illness and had beat the system to avoid prison,
      which is paragraph 57 of the presentence investigation report. With that


                                          -2-
      history that’s very concerning in light of his claim that he needed to
      leave the facility for mental health treatment but then didn’t follow up
      on that mental health directive.

      Similarly, in 2013 in the underlying case before Judge Kays he
      underwent a competency evaluation, which is set forth on paragraph 59,
      and during the period of evaluation, they found signs of malingering or
      manipulating, and so I do see this escape as evidence that there was
      some manipulation and that this case more resembles the typical escape
      case and should fall within the guidelines.

The district court did not abuse its discretion in refusing to give more weight to his
claims of intellectual deficits. See United States v. Anderson, 618 F.3d 873, 883 (8th
Cir. 2010) (“The district court may give some factors less weight than a defendant
prefers or more to other factors but that alone does not justify reversal.”).

       Manning requests remand because the district court’s written judgment
conflicts with its oral sentence. At sentencing, the court imposed an 18-month
sentence to run concurrently to a prior federal sentence. It imposed two years of
supervised release. The written judgment specified consecutive sentences and a
three-year term of supervised release. The government does not oppose remand. The
case is remanded for the district court to correct the error in the written judgment. See
United States v. Foster, 514 F.3d 821, 825 (8th Cir. 2008) (“Where an oral sentence
and the written judgment conflict, the oral sentence controls.”).

                                     *******

      The case is remanded for proceedings consistent with this opinion.
                      ______________________________




                                          -3-